EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brent Capehart (39, 620) on November 10, 2021, with the changes by email.






















Amendments to the Claims

(Currently amended) A method in a User Equipment (UE), the method comprising:
receiving from a network node a signal indicating parameters for a data transmission, the parameters including at least a number of layers, a number of allocated resource blocks, a modulation order and a code rate;
determining an effective number of resource elements per physical resource block (PRB) for the transmission, wherein determining the effective number of resource elements (
    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale
 is calculated at least based on: 
twelve (12) times a number (
    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale
) of Orthogonal Frequency Division Multiplex (OFDM) symbols used for the data transmission minus an average number (
    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
)of resource elements per Physical Resource Block (PRB) used for Phase Tracking Reference Signal (PTRS) (
    PNG
    media_image4.png
    49
    210
    media_image4.png
    Greyscale
),

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
where twelve (12) refers to a number of subcarriers in a PRB;
calculating a transmission data block size (TDBS) based on the transmission parameters indicated by the received signal and the determined effective number of resource elements, wherein the calculated TDBS depends on a value: 
a multiplication of the indicated number of allocated resource blocks (NPRB), the number of effective resource elements per physical resource block (NRE), the indicated number of layers (v), the indicated modulation order (Qm) and the indicated code rate (r)
( 
    PNG
    media_image5.png
    48
    215
    media_image5.png
    Greyscale
 )

transmitting data to the network node based on the determined transmission data block size. 
(Cancelled).
(Previously presented) The method of claim 1, wherein determining the effective number of resource elements is based at least on a slot configuration.
(Cancelled).
(Previously presented) The method of claim 1, wherein calculating the TDBS comprises calculating the TDBS to be a multiple of a size unit.
(Currently amended) The method of claim 5, wherein calculating the TDBS to be a multiple of a size unit is based on:
the size unit (C) multiplied to a ceiling function of the multiplication of the indicated number of allocated resource blocks (NPRB), the number of effective resource elements per physical resource block (NRE), the indicated number of layers (v), the indicated modulation order (Qm) and the indicated code rate (r) divided by the size unit (C)
 (  
    PNG
    media_image6.png
    75
    276
    media_image6.png
    Greyscale
 )

    PNG
    media_image7.png
    48
    39
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    48
    39
    media_image7.png
    Greyscale

(Original) The method of claim 6, wherein the size unit C is used to adjust the TDBS so that all code blocks are of equal size when the transmission data block is sub-divided into multiple code blocks.
(Cancelled).
(Currently amended) A User Equipment (UE) comprising a network interface and a processing circuitry connected thereto, the processing circuitry comprising a processor and a memory connected thereto, the memory containing instructions that, when executed, cause the processor to: 
receive from a network node a signal indicating parameters for a data transmission, the parameters including at least a number of layers, a number of allocated resource blocks, a modulation order and a code rate;
determine an effective number of resource elements per physical resource block for the transmission, wherein the processor is further configured to determine the effective number of resource elements (
    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale
 based at least on: 
[AltContent: ]twelve (12) times a number (
    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale
) of Orthogonal Frequency Division Multiplex (OFDM) symbols used for the data transmission minus an average number (
    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
)of resource elements per Physical Resource Block (PRB) used for Phase Tracking Reference Signal (PTRS) ( 
    PNG
    media_image4.png
    49
    210
    media_image4.png
    Greyscale
  ),

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
where twelve (12) refers to a number of subcarriers in a PRB;
calculate a transmission data block size (TDBS) based on the transmission parameters indicated by the received signal and the determined effective number of resource elements, wherein the calculated TDBS depends on a value: 
a multiplication of the indicated number of allocated resource blocks (NPRB), the number of effective resource elements per physical resource block (NRE), the indicated number of layers (v), the indicated modulation order (Qm) and the indicated code rate (r)
 ( 
    PNG
    media_image5.png
    48
    215
    media_image5.png
    Greyscale
 )

transmit data to the network node based on the determined transmission data block size.
(Cancelled).
(Previously presented) The UE of claim 9, wherein the information comprises Downlink Control information (DCI) and wherein the DCI comprises a Modulation Coding Scheme (MCS) field for indicating the modulation order and the code rate and wherein the MCS field comprises a MCS index, which is used by the UE to look up a MCS table to determine the modulation order and code rate.
(Previously presented) The UE of claim 9, wherein the processor is further configured to determine the effective number of resource elements based at least on a slot configuration.
(Cancelled). 
(Previously presented) The UE of claim 9, wherein the processor is further configured to calculate the TDBS to be a multiple of a size unit.
(Currently amended) The UE of claim 14, wherein the processor is further configured to calculate the TDBS to be a multiple of a size unit based on:
the size unit (C) multiplied to a ceiling function of the multiplication of the indicated number of allocated resource blocks (NPRB), the number of effective resource elements per physical resource block (NRE), the indicated number of layers (v), the indicated modulation order (Qm) and the indicated code rate (r) divided by the size unit (C)
( 
    PNG
    media_image6.png
    75
    276
    media_image6.png
    Greyscale
 )

    PNG
    media_image7.png
    48
    39
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    48
    39
    media_image7.png
    Greyscale

(Original) The UE of claim 15, wherein the size unit C is used to adjust the TDBS so that all code blocks are of equal size when the transport data block is sub-divided into multiple code blocks.
(Cancelled).
(Currently amended) A method in a network node, the method comprising:
Transmitting a signal to a wireless device, the signal indicating parameters for a data transmission, the parameters including a number of layers, a number of allocated resource blocks, a modulation order and a code rate;
transmitting information relative to an effective number of resource elements per physical resource block for the data transmission, wherein the effective number of resource elements (
    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale
 is calculated at least based on: 
twelve (12) times a number (
    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale
) of Orthogonal Frequency Division Multiplex (OFDM) symbols used for the data transmission minus an average number (
    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
)of resource elements per Physical Resource Block (PRB) used for Phase Tracking Reference Signal (PTRS)      ( 
    PNG
    media_image4.png
    49
    210
    media_image4.png
    Greyscale
 ),

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
where twelve (12) refers to a number of subcarriers in a PRB;  
calculating a transmission data block size (TDBS) based on the transmission parameters indicated in the transmitted signal and effective number of resource elements, wherein the calculated TDBS depends on a value: 
a multiplication of the indicated number of allocated resource blocks (NPRB), the number of effective resource elements per physical resource block (NRE), the indicated number of layers (v), the indicated modulation order (Qm) and the indicated code rate (r)
( 
    PNG
    media_image5.png
    48
    215
    media_image5.png
    Greyscale
 )

sending data to the wireless device based on the determined transmission data block size.
(Cancelled).
(Cancelled).
(Previously presented) The method of claim 18, wherein the signal is a signaling of higher layer than a physical layer.
(Previously presented) The method of claim 18, wherein the effective number of resource elements is based at least on a slot configuration.
(Original) The method of claim 18, wherein transmitting the effective number of resource elements comprises transmitting the effective number of resource elements in one of a signal comprising DCI and a signal via signaling of layer higher than a physical layer.
(Currently amended) A network node comprising a network interface and a processing circuitry connected thereto, the processing circuitry configured to:
Transmit a signal to a wireless device, the signal indicating parameters for a data transmission, the parameters including a number of layers, a number of allocated resource blocks, a modulation order and a code rate;
transmit information relative to an effective number of resource elements per physical resource block, wherein the effective number of resource elements (
    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    48
    49
    media_image1.png
    Greyscale
 is calculated at least based on: 
twelve (12) times a number (
    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale
) of Orthogonal Frequency Division Multiplex (OFDM) symbols used for the data transmission minus an average number (
    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
)of resource elements per Physical Resource Block (PRB) used for Phase Tracking Reference Signal (PTRS)   (   
    PNG
    media_image4.png
    49
    210
    media_image4.png
    Greyscale
 ),

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    48
    65
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    49
    62
    media_image3.png
    Greyscale
where twelve (12) refers to a number of subcarriers in a PRB; and 
calculating a transmission data block size (TDBS) based on the transmission parameters indicated by the transmitted signal and effective number of resource elements, wherein the calculated TDBS depends on a value: 
a multiplication of the indicated number of allocated resource blocks (NPRB), the number of effective resource elements per physical resource block (NRE), the indicated number of layers (v), the indicated modulation order (Qm) and the indicated code rate (r)(  
    PNG
    media_image5.png
    48
    215
    media_image5.png
    Greyscale
 )

sending data to the wireless device based on the determined transmission data block size. 
   (Cancelled).
(Cancelled).
(Previously presented) The network node of claim 24, wherein the signal is a signaling of higher layer than a physical layer.
(Previously presented) The network node of claim 24, wherein the effective number of resource elements is based at least on a slot configuration.
(Previously presented) The network node of claim 24, wherein the processor is configured to transmit the effective number of resource elements in one of a signal comprising DCI and a signal via signaling of layer higher than a physical layer.
(Previously presented) The method of claim 1, wherein determining the effective number of resource elements is based at least on a reference symbol configuration.
(Previously presented) The UE of claim 9, wherein the processor is further configured to determine the effective number of resource elements based at least on a reference symbol configuration.
(Previously presented) The method of claim 18, wherein the effective number of resource elements is based at least on a reference symbol configuration.
(Previously presented) The network node of claim 24, wherein the effective number of resource elements is based at least on a reference symbol configuration.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “determining the effective number of resource elements calculated based on the twelve (12) times a number of Orthogonal Frequency Division Multiplex (OFDM) symbols used for the data transmission minus an average number of resource elements per Physical Resource Block (PRB) used for Phase Tracking Reference Signal (PTRS)” among other things, are non-obvious over the prior art. The closest prior art Marinier  teaches The available number of coded bits may depend on the number of modulation symbols that may be mapped to resource elements of the transmission and the number of coded bits that may be mapped to a modulation symbol for a user.  (Marinier; [0082]). This is different from the present invention in that in the present invention, determining the effective number of resource elements calculated based on the twelve (12) times a number of Orthogonal Frequency Division Multiplex (OFDM) symbols used for the data transmission minus an average number of resource elements per Physical Resource Block (PRB) used for Phase Tracking Reference Signal (PTRS) and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















CORRESPONDENCE INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416

/AJIT PATEL/Primary Examiner, Art Unit 2416